KELLY, Circuit Judge,
concurring in part, dissenting in part.
I. Motion for Relief from Judgment (17-1892)
The Sixth Amendment’s guarantees of an impartial jury and the right of an accused to confront the witnesses against him extend to capital sentencing proceedings. See Morgan v. Illinois, 504 U.S. 719, 727-28, 112 S.Ct. 2222, 119 L.Ed.2d 492 (1992); see also Parker v. Gladden, 385 U.S. 363, 364, 87 S.Ct. 468, 17 L.Ed.2d 420 (1966) (noting that the Sixth Amendment applies to state court proceedings through the Fourteenth Amendment’s Due Process clause). Compliance with these guarantees requires that a jury’s verdict be based on the evidence presented “from the witness stand in a public courtroom where there is full judicial protection of the’ defendant’s right of confrontation, of cross examination, and of counsel.” Parker, 385 U.S. at 364, 87 S.Ct. 468; see also Turner v. Louisiana, 379 U.S. 466, 472, 85 S.Ct. 546, 13 L.Ed.2d 424 (1965). As the Supreme Court has stated, “[t]his is true, regardless of the heinousness of the crime charged, the apparent guilt of the offender or the station of life which he occupies.” Turner, 379 U.S. at 472, 85 S.Ct. 546 (internal citation omitted).
A defendant may challenge the validity of the jury’s verdict through evidence that “extraneous prejudicial information was improperly brought to the jury’s attention” or that “an outside influence was improperly brought to bear on any juror.” Fed. R. Evid. 606(b)(2); accord Ark. R. Evid. 606(b). Here, Williams has provided evidence that the jury was exposed to multiple types of prejudicial extraneous evidence directly relevant to the penalty phase of his trial.6 First, one of the jurors (Juror A) was a teacher at the prison *476where Williams was then incarcerated.7 It was also the prison where Williams would likely continue to serve his sentence if convicted. According to her sworn declaration submitted just this month, Juror A knew who Williams was and had seen him in the prison prior to the trial, but noted that she had never spoken with him. Juror A also said that she was familiar with how men were housed in the Cummins and Varner units at the prison—the units where Williams could be housed if convicted—and the differences between the conditions for inmates serving life without parole and those on death row. Juror A said that she shared this knowledge with her “fellow jurors.” Williams also provided the declarations of two other jurors, who corroborated the fact that during deliberations, the jury heard this external evidence of the conditions inside the prison.
This is just the type of extraneous information that may undermine the validity of a jury verdict. A juror’s general life experience is ordinarily considered “internal” information. See Warger v. Shauers, — U.S. --, 135 S.Ct. 521, 529, 190 L.Ed.2d 422 (2014) (“ ‘[Ijnternal’ matters include the general body of experiences that jurors are understood to bring with them to the jury room.”). In this case, however, Juror A’s daily life experiences allowed her to present “information related specifically to the case the jurors” were meant to decide. Id. Namely, Juror A’s knowledge about differences between the prison conditions for inmates serving life in prison and inmates awaiting execution on death row, in the very prison where Williams was incarcerated, was directly relevant to the question the jury had to decide at the penalty phase: Should Kenneth Williams receive a sentence of life without parole or a sentence of death? The particular information Juror A provided to the jury about this specific prison where this specific defendant was currently housed goes beyond general professional knowledge, see Houchins v. Home Care Prof'ls of Ark., 2012 Ark. App. 553, 423 S.W.3d 655, 662 (Ark. 2012), or “general views” about the issues in the case, see Warger, 135 S.Ct. at 529. Instead, Juror A’s descriptions to the jury were more akin to “a juror’s foray outside the courthouse to gather extrinsic information” about this specific case. Milner v. Luttrell, 2011 Ark. App. 297, 384 S.W.3d 1, 7 (Ark. 2011). In essence, Juror A became a fact witness' in the penalty phase that Williams was denied the right to confront and cross-examine. See U.S. Const. amend. VI.
Second, Williams attached the declaration of Juror F. Juror F described how a number of Williams’ family members attended the second or third day of Williams’ trial. Shortly thereafter, “the Sheriff’ told the jurors that a threat had been made against them. Juror F explained that from that point forward, the jury was dismissed each day before the rest of the people in the courtroom were allowed to leave. Yet another juror, Juror E, submitted a declaration in which she said that “everyone” on the jury “knew” that Williams had contacted and threatened a juror on his previous trial. Juror E said “[t]hat was scary,” and that “knowing that Williams contacted a juror before spooks” her “to this day.” The prejudicial nature of the threat-related external information is especially troublesome because at least some of it came from a law enforcement officer—a person of authority who bears a closer relationship to the court than a layperson. See Lewis v. Pearson, 262 Ark. 350, 556 S.W.2d 661, 664 (1977) (“Because of the close relationship between the bailiff and *477the court itself any action on the part of the bailiff concerning the jury should be subject to close scrutiny by the court.”). Information from an outside source that someone has threatened the jury—and that the defendant himself had previously threatened a juror—amounts to both extraneous prejudicial information and an improper outside influence that calls into question whether Williams was afforded his constitutional right to an impartial jury. See Owen v. Duckworth, 727 F.2d 643, 647-48 (7th Cir. 1984) (per curiam) (discussing the prejudice that may result from jurors believing a juror was -threatened by the defendant); Stimack v. Texas, 548 F.2d 588, 588-89 (5th Cir. 1977) (two jurors’ testimony that they received phone calls threatening that if they did not find the defendant “not guilty” they would be killed by the mafia was sufficient in habeas context to find impermissible “extraneous influence” on the jury); Lewis, 556 S.W.2d at 663-64 (bailiffs racist remark to juror on all-white jury created probability of prejudice warranting new trial).
Finally, Williams has presented a declaration from the jury foreperson, Juror B, who led the jury in prayer prior to deliberating on Williams’ sentence. Juror B explained that there “is a higher power above the judge” and that the jury was “looking for guidance from a higher power to help us in our decision about [Williams’] sentence.” Juror B was “sure there was a bible in the deliberation room, to help us and guide us in our decision.” Other jurors submitted declarations corroborating that the foreman led the jury in prayer. The jury’s group reliance on the Bible further indicates that the jury relied on extraneous information in sentencing Williams to death. See Oliver v. Quarterman, 541 F.3d 329, 336-39 (5th Cir. 2008) (collecting cases addressing juries’ use of a Bible during deliberations and holding that jurors’ collective use of Bible in sentencing deliberations constituted an external influence on deliberations).
Kenneth Williams deserves an evidentia-ry hearing to determine whether juror misconduct deprived him of his constitutional right to an impartial jury. The district court determined that Williams’ claim constitutes a successive petition, and that Williams is precluded from pursuing this claim because he cannot overcome the procedural bar of § 2244(b). But Williams did attempt to pursue this issue during his state post-conviction proceedings; and he requested funds again when he filed his original § 2254 petition. He asked for funds to investigate potential juror bias in both state and federal court, and the requests were denied. True, the state court denied Williams’ request for funds to hire an investigator because it concluded that Williams could offer no preliminary showing that an investigation would reveal evidence of jury bias or misconduct. And the federal court determined that the state court’s ruling was not contrary to or an unreasonable application of Supreme Court precedent. But I struggle to blame Williams for these shortcomings: He lacked evidence of jury bias or misconduct because he was denied the resources to conduct the investigation in the first instance. And, he was denied the resources to conduct the investigation in the first instance because he lacked sufficient evidence of jury bias. If Williams had the financial resources at the time of trial or post-conviction proceedings, he would have pursued this claim. Indeed, within two weeks of the appointment of the Federal Defender’s office Capital Habeas Unit, the juror declarations were obtained and the potential juror misconduct was unearthed. The only difference now, as far as I can tell, is access to adequate resources to conduct a thorough investigation in this capital case. Justice cannot depend on *478whether a criminal defendant has the money to defend himself to the fullest extent.
The district court concluded that Williams’ motion is not a true Rule 60(b) motion because it raises a new claim for relief instead of attacking the integrity of the prior habeas proceedings. See Gonzalez, 545 U.S. at 532 n.4, 125 S.Ct. 2641. Williams argues the district court’s denial of funds to investigate juror misconduct was a “defect in the integrity of the federal habeas proceedings,” see id. at 532, 125 S.Ct. 2641, and that the ruling “precluded a merits determination.” Williams’ motion does not readily fall into the “procedural defect” category in which he seeks to place it. See Ward, 577 F.3d at 932. The' bigger defect, however, is in a criminal justice system that allows a potentially viable constitutional claim to evade review because the defendant lacked the resources to timely pursue the claim.
“There is a heightened need for fairness in the administration of death.” Callins v. Collins, 510 U.S. 1141, 1149, 114 S.Ct. 1127, 127 L.Ed.2d 435 (1994) (Blackmun, J., dissenting from denial of the writ of certiorari). As we strive to enforce “a system of capital punishment at once consistent and principled but also humane and sensible to the uniqueness of the individual,” we must not let procedural rules overpower constitutional questions. Eddings v. Oklahoma, 455 U.S. 104, 110, 102 S.Ct. 869, 71 L.Ed.2d 1 (1982). “Serious review of these claims helps to ensure that the government does not secure the penalty of death by depriving a defendant of his or her constitutional rights.” Callins, 510 U.S. at 1157-58, 114 S.Ct. 1127 (Blackmun, J., dissenting from denial of the writ of certiorari). In my view, this case presents an example of the “unprecedented and unwarranted barriers to the Federal Judiciary’s review of the constitutional claims of capital defendants.” Id. at 1158, 114 S.Ct. 1127 (Blackmun, J., dissenting from denial of the writ of certiorari) (internal quotation omitted). As a result of these barriers, Kenneth Williams is scheduled to be executed without any court having considered whether his capital trial and penalty phase conformed to the fundamental guarantees of the Sixth Amendment. Because the rules against successive petitions prevent the court from reviewing Williams’ constitutional claim, however, I must concur that this claim is barred as a second or successive petition.
II. Amended Petition for Writ of Habeas Corpus (17-1892)
For the reasons I explained in Davis v. Kelley, 854 F.3d 967 (8th Cir. 2017) and Lee v. Kelley, 854 F.3d 544 (8th Cir. 2017), I believe that under the reasoning of Stewart v. Martinez-Villareal, 523 U.S. 637, 118 S.Ct. 1618, 140 L.Ed.2d 849 (1998) and Panetti v. Quarterman, 551 U.S. 930, 127 S.Ct. 2842, 168 L.Ed.2d 662 (2007), AED-PA’s bar on successive habeas petitions does not apply to Atkins claims filed after the state has obtained an execution warrant. Because Williams’ execution is now imminent, AEDPA should not prevent the court from determining whether he is intellectually disabled, and therefore constitutionally ineligible to be executed.
Williams presents a prima facie Atkins claim that has never been addressed on the merits. Under Arkansas law, a person has an intellectual disability if he exhibits “(A) Significantly subaverage general functioning accompanied by a significant deficit or impairment in adaptive functioning manifest in the developmental period, but no later than age eighteen (18) years of age; and (B) a deficit in adaptive behavior.” Ark. Code Ann. § 5-4-618(a)(l). Three psychologists who evaluated Williams have concluded that he has an intellectual disability under Arkansas’ statutory definí*479tion, as well as prevailing clinical definitions. Those conclusions are supported by other evidence Williams has presented to establish his prima facie Atkins claim.
First, Williams has presented evidence of significantly subaverage general functioning. Williams has participated in seven intelligence evaluations over the course of his life. When corrected for the Flynn effect and sampling errors, his full-scale IQ scores were 79.5 (age 8), 75 (age 10), 76 (age 12), 70 (age 20), 66 (age 21), 76 (age 25), and 65 (age 25). Williams has also undergone full-battery neuropsycho-logical testing with two different psychologists, once in 2000, and once in 2004. Both psychologists noted that Williams had intellectual impairments in several areas, including memory, language, attention, and abstract thinking.
Williams has also presented evidence that he has deficits in adaptive functioning that manifested before age 18. He repeated the first and third grades, attended special education classes, and left school in the ninth grade. His teachers reported that he had significant academic difficulties, and his test scores put him several grade levels behind his peers, particularly in the area of language skills. Outside of school, family members and neighbors report, he was unable to perform even rudimentary tasks, like completing simple chores, dressing himself, grooming himself, or using money. His teachers, family members, and neighbors further report that Williams was socially withdrawn and susceptible to peer pressure, that he had difficulties forming sentences and having conversations, and that he was prone to sudden mood swings and outbursts.
The state counters with evidence that, it contends, demonstrates Williams does not have an intellectual disability. But because Williams has established a prima facie Ah kins claim, any conflicts between evidence supporting his position and evidence supporting the state’s position should be resolved by a court on the merits after a full evidentiary hearing. “The basic concept underlying the Eighth Amendment is nothing less than the dignity of man.” Trop v. Dulles, 356 U.S. 86, 100, 78 S.Ct. 590, 2 L.Ed.2d 630 (1958). That purpose is not served by executing someone who has presented a prima facie claim of intellectual disability that has never before been considered by any court. See Atkins, 536 U.S. at 321, 122 S.Ct. 2242 (“Construing and applying the Eighth Amendment in the light of our ‘evolving standards of decency,’ we therefore conclude that [the death penalty] is excessive [punishment] and that the Constitution ‘places a substantive restriction on the State’s power to take the life’ of a[n intellectually disabled] offender.”) (citing Ford, 477 U.S. at 405, 106 S.Ct. 2595).
Even if, as the court has now held, AEDPA’s bar on successive petitions applies to Atkins claims filed on the eve of execution in a petition under 28 U.S.C. § 2254, such a bar should not apply to petitions filed under 28 U.S.C. § 2241. See Thomas v. Crosby, 371 F.3d 782, 808 (11th Cir. 2004) (Tjoflat, J., specially concurring) (“[W]e should not interpret the elaborate restrictions Congress established for § 2254 ... as curtailing or eliminating a convicted state prisoner’s right to seek relief under § 2241.”). To the extent that the procedural rules applicable to § 2254 frustrate our ability to reach Williams’ Atkins claim, we should not extend those procedural rules to § 2241 where doing so would leave us “powerless” “to prevent a custodian from inflicting an unconstitutional sentence.” Webster v. Daniels, 784 F.3d 1123, 1139 (7th Cir. 2015) (en banc). Extending AEDPA’s successive petition bar to Atkins claims brought under § 2241 is particularly troublesome because “the Su*480preme Court had not yet decided Atkins” at the time Congress adopted AEDPA and thus it could not have accounted for the “narrow set of cases presenting issues of constitutional ineligibility for execution.” Id. at 1138. “But Atkins ... [was] decided by the Supreme Court, and [it] must guide our understanding of the law.” Id. at 1139. If we interpret 28 U.S.C. § 2244(b)’s bar on successive petitions to prohibit any consideration of the merits of Williams’ Atkins claim, it could lead “to the intolerable result of condoning an execution that violates the Eighth Amendment.” Id. We can avoid this constitutional infirmity by permitting Williams to pursue his claim under § 2241. Cfi id. at 1139 (“[T]here is no categorical bar against resort to section 2241 in cases where new evidence would reveal that the Constitution categorically prohibits a certain penalty.”).
Although we have previously rejected prisoners’ attempts to evade AEDPA’s restrictions by challenging the execution of their sentence under § 2241, we have not allowed those restrictions to prevent us from reaching the merits of a petition. See Singleton v. Norris, 319 F.3d 1018 (8th Cir. 2003) (en banc); Crouch v. Norris, 251 F.3d 720 (8th Cir. 2001). In Singleton and Crouch, we said that the petitions, whether brought under § 2254 or § 2241, were subject to § 2244(b)’s limitations. See Singleton, 319 F.3d at 1022-23; Crouch, 251 F.3d at 722-23. But, in both cases, we concluded that the petitions were not successive because their current claims “could not have been raised” in their earlier habeas petitions. Singleton, 319 F.3d at 1023; see Crouch, 251 F.3d at 724. We therefore reached the merits of whether “the State may execute a prisoner who has been involuntarily medicated” in Singleton, 319 F.3d at 1023, and denied as unnecessary Crouch’s application for permission to file a successive habeas petition, returning the case to the district court for a merits review, 251 F.3d at 725. The present case is the first time that the court has permitted the successive petition bar to prevent the substantive review of a claim brought under § 2241 challenging the constitutionality of the execution of a capital sentence. Because I cannot endorse this unwarranted and potentially constitutionally infirm extension of AEDPA’s successive petition bar, I would not apply it to Williams’ § 2241 claim and would instead address the merits. I therefore respectfully dissent from the court’s conclusion that Williams’ Atkins claim is a second or successive petition subject to the requirements of 28 U.S.C. § 2244(b).
III. Protective Application to File a Second or Successive Petition (17-1896)
As stated above, I believe that Williams’ Atkins claim is not barred as a second or successive petition. On this claim, therefore, I respectfully dissent.
IV. Certificate of Appealability (17-1893)
Because I believe the issues are debatable among reasonable jurists, I would grant the application for a certificate of appealability on (1) whether Williams’ Atkins claim is properly considered a second or successive petition under 28 U.S.C. § 2254, and (2) whether his Atkins claim is excepted from the bar on successive petitions because it was also brought under 28 U.S.C. § 2241.
Unfortunately, because Williams has not shown a likelihood of success on his claims, I reluctantly must concur in the denial of the motions for stay.

. According to the pleadings, the information recently gathered from the jurors was previously unknown to either party.


. At the time of trial, Williams was serving time at the nearby prison on a previous murder conviction for which he received a sentence of life without the possibility of parole.